DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-5, 7-8, 11, 13 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frish US 2016/0109658 in view of Davis US 6043861 and further in view of Yoshida US 5033812.
Regarding claim 1, Frish teaches a waveguide system for light having an input wavelength and having an input beamsize defining an aperture characteristic of the system and providing at least one of sub-aperture incoupling or outcoupling of light, the system comprising: waveguide including a generally planar core (106), arranged to receive light provided via a light input zone for communication toward a light output zone (B); and a plurality of sub-aperture interfacial light couplers (113), associated with one of the light input zone of the waveguide or the light output zone of the waveguide.  

Frish and Davis do not explicitly teach “from air” and a light output zone to air however the mechanism of incoupling from air or to air versus an optical fiber as in the case of Davis is considered a matter of design choice.  Yoshida discloses an outcoupling to air (fig. 1b 22) offering greatly improved coupling efficiency (see column 2 50-56).  Therefore it would have been obvious to one of ordinary skill in the art to modify Frish and Davis in view of Yoshida as a matter of design choice as the optical coupler interfacing with an air layer can also offer improved efficiency.  Yoshida also teaches the sub-aperture interfacial light cou0plers having a surface dimension (see fig. 1b 13) smaller than a beam peripheral outline( see fig 1b between the parallel lines) of at least one of the input light from air or the output light to air (see fig. 1b).
Regarding claim 2, Frish teaches the plurality of sub-aperture interfacial light couplers includes at least one or any combination of: a plurality of rows of sub-aperture facets in a longitudinal direction of the LCW (fig. 2).
Regarding claim 3, Frish teaches the plurality of rows of sub-aperture facets in a longitudinal direction of the LCW arranged having a periodic pitch to form a grating (see fig. 2).
Regarding claim 19, Frish teaches a method comprising: communicating input light through a Waveguide from a light input zone of the waveguide to provide light output a light output zone of the waveguide; at least one of incoupling input light at the light input zone of the waveguide  or outcoupling output light  at the light output zone of the waveguide using a plurality of sub-aperture interfacial light couplers (113) having a surface dimension smaller than a beam peripheral outline of at least one of the .

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frish in view of Davis in view of Yoshida and further in view of Tamir US 3982810.
Regarding claim 4, Frish and Davis teach all the limitations of claim 4 except the grating is configured in a normal blazing configuration in which light entering or exiting on a topographically varying surface of the grating is perpendicular to a tooth facet surface and parallel to an adjacent tooth facet surface.  Tamir teaches a grating is configured in a normal blazing configuration in which light entering or exiting on a topographically varying surface of the grating is perpendicular to a tooth facet surface and parallel to an adjacent tooth facet surface (see fig. 2) enabling increased efficiency of the optical couplers (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Frish and Davis in view of Tamir to improve coupling efficiency.
Regarding claim 5, Frish and Davis do not explicitly teach the grating is configured such that light enters or exits a topographically varying surface of the grating at Brewster's angle.  However applicant’s specification discloses  "As shown in the example of FIG. 1, two continuous planar facets 102 can be cut into the substrate 104 near Brewster's angle for air (or other light entrance or exit adjacent medium) and for the material of the substrate 104”.  Tamir teaches a grating is configured in a normal blazing configuration in which light entering or exiting on a topographically varying surface of the grating is perpendicular to a tooth facet surface and parallel to an adjacent tooth facet surface (see fig. 2) enabling increased efficiency of the optical couplers (see abstract).  It appears a blazed grating would appear to .
Claims 1-3, 7-8, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis 2 US 9983355 in view of Davis 1 US 6043861 and further in view of Yoshida US 5033812.
Regarding claim 1, Davis 2 teaches a waveguide system for light having an input wavelength and having an input beamsize defining an aperture characteristic of the system and providing at least one of sub-aperture incoupling or outcoupling of light, the system comprising: waveguide including a generally planar core (112), arranged to receive light provided via a light input zone for communication toward a light output zone (see fig. 1 near 106); and a plurality of sub-aperture interfacial light couplers (104 column 4 lines 53-57), associated with one of the light input zone of the waveguide or the light output zone of the waveguide.
Davis 2 does not teach the waveguide as a liquid crystal waveguide wherein the core is a generally planar LCW core.  Davis 1 teaches liquid crystal waveguide with LCW core (4) capable of performing active optical processing functions such as modulation switching and beam deflection (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Davis 2 in view of Davis to provide modulation switching and beam deflection functions.
 Davis 1/Davis 2 do not explicitly teach “from air” and a light output zone to air however the mechanism of incoupling from air or to air versus an optical fiber as in the case of Davis is considered a matter of design choice.  Yoshida discloses an outcoupling to air (fig. 1b 22) offering greatly improved coupling efficiency (see column 2 50-56).  Therefore it would have been obvious to one of ordinary skill in the art to modify Frish and Davis in view of Yoshida as a matter of design choice as the optical coupler interfacing with an air layer can also offer improved efficiency.  Yoshida also teaches the sub-aperture interfacial light cou0plers having a surface dimension (see fig. 1b 13) smaller than a beam peripheral 
Regarding claim 2, Davis 2 teaches the plurality of sub-aperture interfacial light couplers includes at least one or any combination of: a plurality of rows of sub-aperture facets in a longitudinal direction of the LCW (fig. 1 104 see column 4 lines 53-57).
Regarding claim 3, Davis 2 teaches the plurality of rows of sub-aperture facets in a longitudinal direction of the LCW arranged having a periodic pitch to form a grating (see column 4 lines 53-57).
Regarding claim 7, Davis 2 in view of Davis teaches LCW includes the LCW core (112), a light-coupling substrate (104), and a cladding region (108) therebetween, wherein a thickness of the cladding region in at least one of the light input zone or the light output zone is less than a thickness of the cladding region between the light input zone and the light output zone (see fig. 1).
Regarding claim 8, Davis 2 teaches the grating is configured to communicate light with respect to the LCW core at an angle determined by the LCW in a light input zone or a light output zone of the LCW. (see column 5 lines 5 lines 25-30).
Regarding claim 11, Davis 2 teaches the grating is formed in a substrate region of the LCW (see column 4 lines 53-57 and 105).
Regarding claim 17, Davis 2 teaches a Waveguide system for light having an input wavelength and having an input beamsize defining an aperture characteristic of the system, the system comprising: Waveguide, including a generally planar core (fig. 1 112), arranged to receive light provided via a light input zone for communication toward a. light output zone (106); and means for sub-aperture in-coupling (105) or outcoupling (106)of light with respect to the LCW in at least one of a light input zone of the LCW or a light output zone of the LCW.
Davis 2 does not teach the waveguide as a liquid crystal waveguide wherein the core is a generally planar LCW core.  Davis 1 teaches liquid crystal waveguide with LCW core (4) capable of 
Regarding claim 18, Davis 2 teaches the system of claim 17, comprising means configured to direct light to or from the LCW core at Brewster's angle toward the means for sub-aperture incoupling or outcoupling of light (see column 5 line 27).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frish in view of Davis in view of Yoshida and further in view of Ahmed US 2019/0121004.
Regarding claim 13, Frish, Davis and Yohsida teach all the limitations of claim 13 except the plurality of sub-aperture interfacial light couplers includes a photonic crystal metasurface including rows of like sub-wavelength elements in a longitudinal direction of the LCW.  Ahmed teaches providing a a photonic crystal metasurface (fig. 2 210) including rows of like sub-wavelength elements (fig. 1C and 4A) in a longitudinal direction to provide filtering without increasing bulk [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Frish and Davis in view of Ahmed to provide filtering without increasing bulk.


Allowable Subject Matter
Claim 6, 9-10, 12, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871